UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1468


PAULL ANDERSON,

                  Plaintiff - Appellant,

          v.

JULIUS JENNINGS WADE, JR., Individually and d/b/a Wade &
Wade, Attorneys at Law; JAMES H. WADE, Individually and
d/b/a Wade & Wade, Attorneys at Law; WADE & WADE, ATTORNEYS
AT LAW; MARGARET L. GODLEY, Individually and as Executrix of
the Estate of M.R. Godley, deceased; GODLEY, INCORPORATED,

                  Defendants – Appellees.




                              No. 08-1520


PAULL ANDERSON,

                  Plaintiff - Appellee,

          v.

FRANK H. GODLEY,

                  Defendant - Appellant,

          and

JULIUS JENNINGS WADE, JR., d/b/a Wade & Wade, Attorneys at
Law, Individually; JAMES H. WADE, d/b/a Wade & Wade,
Attorneys at Law, Individually; WADE & WADE, ATTORNEYS AT
LAW; MARGARET L. GODLEY, Individually and as Executrix of
the Estate of M.R. Godley, deceased; GODLEY, INCORPORATED;
JOHNNY C. GODLEY, Executor of the Estate of Margaret L.
Godley; JAMES GODLEY,

                Defendants.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:05-cv-00033-MR-DCK)


Submitted:   October 20, 2008         Decided:    December 5, 2008


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished
per curiam opinion.


Paull Anderson, Appellant Pro Se.        Michael F. Schultze,
CRANFORD, SCHULTZE, TOMCHIN & ALLEN, PA, Charlotte, North
Carolina; Jon P. Carroll, William Kase Diehl, Jr., Jared Edgar
Gardner, JAMES, MCELROY & DIEHL, PA, Charlotte, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Paull       Anderson         brought         this       declaratory      judgment

action against Margaret L. Godley 1 and Godley, Inc., as well as

Julius Jennings Wade, Jr., James H. Wade, and Wade and Wade,

Attorneys at Law (the “Godley and Wade Defendants”), requesting

the    district       court      to    declare        his    Kentucky        federal    judgment

against       the    defendants        to   be    valid         and    enforceable      in    North

Carolina state courts. 2               Anderson later brought an action against

Frank       Godley    (“Godley”)        asserting           that      Godley’s   parents,       who

were        then    deceased,         “engaged        in    a    racketeering        conspiracy

injuring numerous victims, including Anderson,” and that Godley

defrauded          Anderson      to    prevent        him       from       collecting    on     his

judgment.            The    district         court         granted         Anderson’s    summary

judgment motion and issued a judgment declaring that Anderson

had a valid judgment that was unenforceable against the Wade and

Godley Defendants in North Carolina state courts, and denying

Godley’s       motion      for    Fed.       R.   Civ.          P.    11    sanctions    against

Anderson for filing an allegedly frivolous action against him.


        1
       Mrs. Godley passed away in 2007 and her son, Johnny C.
Godley, was substituted as a party defendant as the executor of
her estate.
        2
       Anderson previously tried to enforce his judgment in North
Carolina state courts, but the judgment was found to be against
North Carolina public policy and therefore unenforceable.




                                                  3
Anderson appealed, Godley cross-appealed, and the matters have

been consolidated.         After considering the parties’ respective

arguments, we affirm in part and vacate and remand in part.

             We find that the district court did not err when it

issued the declaratory judgment.                Because the enforceability of

Anderson’s     judgment      in     North       Carolina     has     already    been

determined    by   the    North    Carolina      state     courts,   a   subsequent

review of its enforceability by the district court is barred by

the doctrine of res judicata.                  See Mirga v. Warren City Sch.

Dist. Bd. of Educ., 465 U.S. 75, 81 (1984) (“It is now settled

that a federal court must give to a state-court judgment the

same preclusive effect as would be given that judgment under the

law of the State in which the judgment was rendered.”); Bockweg

v.   Anderson,     428    S.E.2d    157,       161   (N.C.   1993)    (“Under    the

doctrine of res judicata, a final judgment on the merits in a

prior action in a court of competent jurisdiction precludes a

second suit involving the same claim between the same parties or

those in privity with them.”).

             Moreover, because Anderson’s action essentially asked

the district court to overrule the North Carolina state courts’

determinations     that    his     judgment      was   unenforceable      in    North

Carolina, any such action by the district court is barred by the

Rooker-Feldman abstention doctrine.                  See Plyler v. Moore, 129

F.3d 728, 731 (4th Cir. 1997) (holding that the Rooker-Feldman


                                           4
doctrine disallows a federal court from reviewing claims that

derive from a state court judgment, “as when success on the

federal claim depends upon a determination that the state court

wrongly decided the issues before it”) (internal citation and

quotation marks omitted); see also Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005) (recognizing that

the Rooker-Feldman doctrine is confined to “cases brought by

state-court losers complaining of injuries caused by state-court

judgments    rendered          before     the    district      court    proceedings

commenced and inviting district court review and rejection of

those judgments”).        Accordingly, we conclude that the district

court correctly declared Anderson’s judgment to be valid, albeit

unenforceable in the North Carolina state courts.

            We     nonetheless          find    that    the     district    court’s

rationale    for       denying     Godley’s      motion       for   sanctions      was

erroneous.       The     district       court    denied      Godley’s   motion     for

sanctions solely because Anderson’s complaint against Godley was

initially filed in the district court for the Western District

of   Virginia    and    then    transferred      to    the   Western    District    of

North Carolina.         Because of this, the district court concluded

that it could not issue sanctions against Anderson for pleadings

he filed before the case was transferred.

            If a civil action is transferred from one district

court to another, “the action or appeal shall proceed as if it


                                           5
had    been    filed     in    or    noticed      for     the   court    to    which      it   is

transferred.”          28 U.S.C. § 1631 (2000).                      Under § 1631, then,

when Anderson’s action against Godley was transferred to the

Western District of North Carolina, it was as if Anderson had

originally      filed     the       action       there.       See,     e.g.,    Mayfield       v.

Klevenhagen, 941 F.2d 346, 347-49 (5th Cir. 1991) (upholding

sanctions      imposed        by    Southern      District       of    Texas    even      though

violative filings were made in the District of Columbia district

court); cf. LeVay Corp. v. Dominion Fed. Sav. & Loan Ass’n, 830

F.2d    522,    524,     528       (4th    Cir.       1987)   (vacating       and   remanding

Eastern       District    of       Virginia       district      court’s       order      denying

sanctions      even    though        some    of       plaintiffs’     possibly      violative

filings were made in a Maryland district court before transfer).

               In   determining           that    it    lacked       authority      to    impose

sanctions against Anderson for filings that were made in the

Virginia district court, the district court relied on Edwards v.

General       Motors   Corp.,        153    F.3d       242    (5th    Cir.    1998),      In   re

Allnutt, 155 F.3d 557, 1998 WL 414248 (4th Cir. July 16, 1998)

(unpublished) (No. 97-2613), and Green v. Foley, 907 F.2d 1137,

1990 WL 86210 (4th Cir. June 6, 1990) (unpublished) (Nos. 88-

2666, 88-2667).          In those cases, however, the respective federal

courts refused to impose sanctions for filings made in state

courts prior to removal to federal court.                        See Edwards, 153 F.3d

at 245-46 (holding that Rule 11 applies only to federal filings


                                                  6
and   not   to       state     filings      made   prior     to    removal      to   federal

court); Allnutt, 1998 WL 414248, at *2 (“[T]he signing of a

pleading       in    a    state     court    action       cannot    be    the    basis    for

imposition of sanctions pursuant to Rule 11.”); Green, 1990 WL

86210,    at    *7       (holding     that   the    district       court      should   limit

sanctions      to    legal     fees    expended      in    the     federal      system,   and

exclude those incurred in a related state proceeding).                               We find

those cases to be inapposite.

               Accordingly, because a transferee district court has

authority to impose Rule 11 sanctions for sanctionable filings

made in the federal transferor court, we find that the district

court erred in denying Godley’s motion for sanctions on that

ground.        We    accordingly       vacate      that    portion       of   the    district

court’s order denying Godley’s sanctions motion, and remand the

matter to the district court for a merits determination as to

whether Godley is entitled to sanctions. 3                          We        affirm      the

remainder       of       the   district      court’s      declaratory         judgment    and



      3
       Anderson’s eventual voluntary dismissal of his action
against Godley after the district court gave him notice of its
violative nature does not preclude imposing sanctions upon
Anderson for its filing.   See Cooter & Gell v. Hartmarx Corp.,
496 U.S. 384, 394-95 (1990) (“As the violation of Rule 11 is
complete when the paper is filed, a voluntary dismissal does not
expunge the Rule 11 violation.”) (internal citation and
quotation marks omitted).




                                               7
order.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                      AFFIRMED IN PART;
                                           VACATED AND REMANDED IN PART




                                    8